                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                       CIVIL ACTION NO. 1:18-CV-00182-GNS-HBB


J.E. TAYLOR                                                                        PETITIONER

v.

ANNA VALENTINE, Jailer                                                           RESPONDENT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Petitioner’s Objection (DN 21) to the Magistrate Judge’s

Findings of Fact, Conclusions of Law, and Recommendation (“R&R”) (DN 18) relating to

Petitioner’s Motion to Amend (DN 15).           For the following reasons, the objection is

OVERRULED, and the motion is DENIED.

                             I.      STATEMENT OF CLAIMS

       In December 2015, a Green Circuit Court jury found Petitioner J.E. Taylor (“Taylor”)

guilty of four counts of incest and recommended a sentence of five years on each count, to be

served concurrently. See Taylor v. Commonwealth, No. 2017-CA-000340-MR & 2017-CA-

001555-MR, 2018 WL 3090027, at *1 (Ky. App. June 22, 2018). On March 9, 2016, the Green

Circuit Court imposed Taylor’s sentence and directed the first three counts to be served

concurrently and the fourth count to run consecutively to the other counts, for a total term of

imprisonment of ten years. See id.

       In a hearing subsequently held by the Green Circuit Court on May 4, 2016, Taylor’s

counsel represented to the court that Taylor had abandoned his right of appeal in exchange for the

Commonwealth’s agreement to dismiss other numerous charges against Taylor. See id. The

agreement was memorialized in an agreed order, which Taylor signed. See id. As the Kentucky

                                                1
Court of Appeals noted in upholding the denial of Taylor’s motion collaterally attacking his

conviction:

       [During the hearing,] Taylor was then placed under oath and was questioned by the
       court. Taylor affirmed that he had signed the agreed order and that the remaining
       charges were to be dismissed with a stipulation of probable cause. Additionally, he
       acknowledged that there was some basis to bring the charges, that he had entered
       into the agreement freely and voluntarily with the advice of his attorney, that it was
       his desire to do so, and that he had had all the time he needed to think about his
       decision.

Id.

       On January 17, 2017, Taylor filed a pro se motion pursuant to Kentucky Rule of Criminal

Procedure 11.42 (“RCr 11.42”) in Green Circuit Court collaterally attacking his conviction based

on ineffective assistance of counsel, which was denied. See id. On July 24, 2017, Taylor moved

to modify and restore the jury’s recommended sentence, which was also denied, and Taylor filed

a notice of appeal on September 7, 2017. See id. at *2.

       On June 22, 2018, the Kentucky Court of Appeals affirmed the denial of Taylor’s RCr

11.42 motion, and on November 1, 2018, the Kentucky Court of Appeals denied Taylor’s motion

for reconsideration. See id. at *1, *4. Taylor did not move for discretionary review by the

Kentucky Supreme Court.

       On December 20, 2018, Taylor filed a pro se Petition for Writ of Habeas Corpus in this

Court. (Pet., DN 1). On July 5, 2019, Taylor moved for leave to amend the Petition to assert

Claim Three relating to how his sentence was imposed by the Green Circuit Court. (Pet’r’s Mot.

Leave Am. Pet. 1-3, DN 15). In the R&R, the Magistrate Judge recommended the denial of

Taylor’s motion because Claim Three is time barred and does not relate back to the Petition, and

Taylor has objected to the R&R. (R&R 4-10; Pet’r’s Obj., DN 21).




                                                 2
                                      II.     JURISDICTION

       This Court has jurisdiction to “entertain an application for a writ of habeas corpus in behalf

of a person in custody pursuant to the judgment of a State court” pursuant to 28 U.S.C. § 2254.

                               III.     STANDARD OF REVIEW

       In general, this Court conducts a de novo review of the portions of a United States

magistrate judge’s report and recommendation to which a party objects. See 28 U.S.C. § 636(b)(1).

In conducting its review, this Court “may accept, reject, or modify, in whole or in part, the findings

or recommendations [of] . . . the magistrate judge.” Id.

                                       IV.    DISCUSSION

       Taylor contends that the proposed amendment was inadvertently omitted from the Petition,

and out of equity and leniency, this Court should permit him to amend the Petition to assert Claim

Three. (Pet’r’s Obj. 2-3). This argument, however, ignores the futility of Claim Three.

       As the Sixth Circuit has instructed:

       Under Rule 15(a), leave to amend a pleading shall be freely given when justice so
       requires. This court has explained the factors that a district court should consider
       when deciding whether to grant leave to amend. Several elements may be
       considered in determining whether to permit an amendment. Undue delay in filing,
       lack of notice to the opposing party, bad faith by the moving party, repeated failure
       to cure deficiencies by previous amendments, undue prejudice to the opposing
       party, and futility of amendment are all factors which may affect the decision.

Coe v. Bell, 161 F.3d 320, 341-42 (6th Cir. 1998) (citing Brooks v. Celeste, 39 F.3d 125, 130 (6th

Cir. 1994)). As a general rule, courts should permit amendments to allow the consideration of

claims on the merits. See Marks v. Shell Oil Co., 830 F.2d 68, 69 (6th Cir. 1987) (citation omitted).

       In the R&R, the Magistrate Judge considered the futility of the proposed amendment.

(R&R 5-7). Applying the one-year statute of limitations applicable to claims under the Anti-

Terrorism and Effective Death Penalty Act (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214



                                                  3
(1996), the Magistrate Judge concluded that Claim Three is time barred based upon the procedural

history of this case because it was filed 130 days after the expiration of the statute of limitations.

(R&R 7). Because Claim Three is time barred, the proposed amendment is futile, and Fed. R. Civ.

15(a)(2) does not permit the amendment of Taylor’s Petition.

       The Magistrate Judge also considered whether the relation-back doctrine set forth in Fed.

R. Civ. P. 15 would permit the timely filing of Claim Three. (R&R 7-10). In relevant part, Fed.

R. Civ. P. 15 provides that “[a]n amendment to a pleading relates back to the date of the original

pleading when . . . the amendment asserts a claim or defense that arose out of the conduct,

transaction, or occurrence set out—or attempted to be set out—in the original pleading . . . .” Fed.

R. Civ. P. 15(c)(1)(B).

       While Taylor disagrees with the Magistrate Judge’s conclusion that Claim Three does not

relate back, the Magistrate Judge did not err in concluding that Claim Three is based on entirely

different operative facts that do not relate back to the original Petition. (R&R 9). While Claim

One relates to alleged ineffective assistance of counsel and Claim Two relates to a denial of

Taylor’s right to a direct appeal, Claim Three instead involves the separate and distinct facts

relating to the imposition of Taylor’s sentence. (R&R 8-9). As the Magistrate Judge correctly

noted, the contents of the Petition did not put Respondent on notice of Claim Three, and as a result,

Claim Three does not relate back to the Petition under Fed. R. Civ. P. 15(c)(1)(B).

       While Petitioner relies upon the Supreme Court’s decision in Hazel-Atlas Glass Co. v.

Hartford-Empire Co., 322 U.S. 238 (1944), to support his arguments, that case is inapposite. In

Hazel-Atlas Glass, the Court considered an appeal in which a judgment was allegedly procured by

fraud and granted equitable relief from the fraudulent judgment. See id. at 248-51. There is neither




                                                  4
an allegation of fraud attendant to Taylor’s claim in this matter, nor has he established grounds for

equitable relief from such fraud.

       For these reasons, this Court will overrule the Taylor’s objection and adopt the Magistrate

Judge’s R&R. The Court will deny Taylor’s motion.

                                     V.      CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED as follows:

       1.      Petitioner’s Objection (DN 21) is OVERRULED.

       2.      The Magistrate Judge’s Findings of Fact, Conclusions of Law, and

Recommendation (DN 18) is ADOPTED, and Petitioner’s Motion to Amend Petition (DN 15) is

DENIED.




                                                                    October 8, 2019



cc:    counsel of record
       J.E. Taylor, pro se




                                                 5
